Woods, J.
It was decided in The State v. Taylor, in the county of Coos, that the court had not original jurisdiction- in cases of assault and battery, and a motion to quash an indictment for that cause was made and prevailed. The Revised Statutes, chapter 218, sections 1 and *2702, give the cognizance of such offences, in the first instance, to justices of the peace. The indictment for assault and battery must therefore be quashed.
The other indictment is for a riot, and that offence is formally and substantially alleged, and the assault and battery which occurred are circumstances descriptive of the riot and in aggravation. The statute referred to does not reach such a case. The indictment is well, and the motion to quash cannot therefore prevail.

Motion to quash denied.